department of the treasury internal_revenue_service te_ge eo examination fulton street room breeklyn ny peco noead ccs taxpayer_identification_number person to contact identification_number contact telephone number wet gs tax_exempt_and_government_entities_division release number release date date date uil code legend org organization name address last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia august 20xx dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to january 19xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual an organization it will be regarded as operated exclusively for one or more exempt purposes only if engages primarily in activities accomplishing one or more of the exempt purposes specified in sec_501 we have determined that you failed to operate exclusively for charitable educational or religious purposes thereby failing to meet the operational_test under sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to established that you were not operated for the benefit of private interests of your officers as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 ii we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective january 19xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 19xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication form 886a name of taxpayer org explanation of items schedule no or exhibit year period ended december department of the treasury - internal_revenue_service ein 20xx legend org organization name xx date xyz state co-1 company issue should the above named organization retain their exempt status as an organization described in sec_501 of the internal_revenue_code facts org hereafter referred to as org was organized as a non-profit corporation under the laws of the state of xyz by filing articles of incorporation with the state on january 19xx the purpose of the organization as stated in its articles is to assist in locating missing children and other such activities allowable for a non-profit corporation in connection with the foregoing the organization’s activities were to be funded through donations and grant monies received from the general_public the organization’s articles were amended on 19xx to include a purpose clause which specifically stated that the organization would be operated exclusively for charitable religious educational and scientific purposes and a powers clause prohibiting any part of its net_earnings from inuring to the benefit of or being distributable to its members trustees officers or other private persons org filed an application_for recognition of exemption under lr c sec_501 in march of 19xx in its application the organization stated that its exempt_purpose was to assist families and law enforcement agencies in locating missing children and provided a detailed list of proposed activities for furthering this purpose based on the information presented in its application org received a favorable ruling as an organization described in i r c sections c and b a vi on may 19xx org was administratively dissolved by the state on october 20xx for its failure_to_file the required annual statements with the state’s bureau of 20xx for 20xx 20xx and the attorney_general for the state of xyz began investigating the activities of org in 20xx based on reports filed with their office relating to the organization’s on-going solicitation of contributions and alleged false representations made in connection with those solicitations ’ circuit_court against the above referenced in july of 20xx a complaint was filed with the organization and its directors by the attorney_general in the complaint the attorney_general -_ounts of misconduct in violation of alleged that the organization and its directors committed xyz law governing charitable organizations and requested the court issue both a preliminary and form 886-acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer org explanation of items schedule no or exhibit year period ended december department of the treasury - internal_revenue_service ein 20xx a permanent injunction against the organization and its officers to bar any further business from being conducted in the name of org and requesting the dissolution of its assets included in the counts of miscount the attorney_general alleged that the organization never engaged in any meaningful charitable activities and its officers violated their fiduciary obligations in various ways including their failure to comply with applicable state and federal laws governing charitable organizations and by allowing all the organization’s charitable assets comprised primarily of boats and vehicles donated from 19xx to 20xx with an total estimated value over dollar_figure to be wasted or diverted for the private benefit of its principal officers on july 20xx a preliminary injunction was issued by the court prohibiting the organization’s officers from continuing to conduct business in the name of the charity and from continuing to waste divert or otherwise misuse charitable assets on november 20xx a permanent injunction was issued by the court ordering the directors to reimburse the value of all assets lost to the charity through their wrongful conduct transfer these funds and any remaining assets to a court designated charitable_organization under the doctrine_of cy pres and dissolve the corporation for its failure to conduct its activities in furtherance of any charitable purposes org was selected for examination based on a referral received from the xyz attorney general’s office the organization’s last filed form_990 was for fiscal_year ending december 19xx therefore the scope of the examination was limited to a review of the organization’s operations from calendar_year ending december 20xx to the present during the course of the examination no documentation was provided by the representatives of org for review however a thorough review was conducted on all evidentiary and court documentation relevant to the attorney generals court proceedings against the organization and its officers based on this review it was determined that the organization did not conduct any exempt_purpose activities during the years under review it was also determined that the organization’s officers solicited donations of both money and property from the general_public through false and or misleading representations about its true purpose and then utilized these assets exclusively for their own private interests law sec_501 provides tax exemption for corporations and foundations that are operated exclusively for re ligious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a states that in order to be exempt as an organization described in sec_501 an organization must be both organized and form 886-acrev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service explanation of items form 886a i name of taxpayet org ein schedule no or exhibit year period ended december 20xx operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 c states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it not organized or operated for the benefit of private interests is necessary for an organization to establish that it is taxpayer’s position the responsible official of the organization agreed to the proposed revocation of the organization’s exempt status under lr c sec_501 by executing a form_6018 with an effective date of january 19xx government’s position the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 above as stated in sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 since no charitable activities were conducted by org during the years under review the organization is clearly not engaging primarily in activities that accomplish exempt purposes under sec_501 further as indicated in sec_1_501_c_3_-1 the organization is not operated exclusively for exempt purposes because all of its net_earnings are inuring to the benefit of the organization’s directors the organization is also being operated for private rather than public interests since the organization’s primary activity is soliciting donations from the general_public specifically for the form 886-arev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer org explanation of items schedule no or exhibit year period ended december department of the treasury - internal_revenue_service ein 20xx personal benefit for its officers as stated in sec_1_501_c_3_-1 g i an organization is not operated for exempt purposes if it is being operated for private interests circuit court’s ruling has officially terminated the organization’s corporate in addition the status and ordered that its assets be recovered and distributed to a co-1 asa result of this ruling the organization no longer meets the organizational requirements described in sec_1_501_c_3_-1 because it is no longer organized as a non-profit organization under state law and barred from conducting any activities as a public charity in the future based on a review of all facts and circumstances and the legislative support referenced above it is the internal revenues service’s position that org is not organized or operated for any exempt_purpose and its net_earnings inured to the benefit of its principal officers during each of the years under review therefore org does not meet requirements for continued exemption as an organization described in ilr c section of c during any of the years under review and its exempt status should be revoked retroactively to january 19xx conclusion the organization is not organized or operated as a 501_c_3_organization the organization’s articles of incorporation have been dissolved by the state no activities are being conducted in furtherance of any charitable purposes and all of its net_earnings have inured to the private interest of its officers the exempt status of the organization should be revoked with an effective date of january 19xx form 886-acev department of the treasury - internal_revenue_service page -4- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service commerce street dallas tx taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the airs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
